Appeal from an order of the Supreme Court, Ontario County (John J. Ark, J.), entered August 29, 2006 in a personal *1340injury action. The order denied the motion of defendants Affordable Great Locations II, Inc., Gypsum Mill East, LLC, Gypsum Mill Development, LLC, Morgan Management Limited Liability Company, Royal Manufactured Home Sales, Inc., formerly known as Royal Homes, Inc., formerly known as Affordable Great Locations II, Inc., Gypsum Mill West, LLC, and Gypsum Mill West II, LLC for summary judgment dismissing the complaint against them and granted plaintiffs cross motion for partial summary judgment on liability on the Labor Law § 240 (1) and § 241 (6) claims against those defendants.
Now, upon reading and filing the stipulation withdrawing appeal signed by the attorneys for the parties on December 4, 2007,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs upon stipulation. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.